Citation Nr: 0533018	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for pruritus anus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to April 
1959.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  This case was previously before the Board in 
November 2003 and was remanded for the purpose of affording 
the veteran a VA rating examination.


FINDING OF FACT

The veteran's pruritus anus is productive of constant 
itching; objective findings have revealed erythema in the 
affected area.


CONCLUSION OF LAW

The criteria for a 30 percent rating for pruritus anus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (prior to and after 
August 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions and correspondence issued in connection with the 
appeal have noted the evidence considered and the pertinent 
laws and regulations.  In addition, letters sent in March 
2002 and March 2004 noted the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication of this claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Service medical records 
and VA and private treatment records are of record, as well 
as VA examinations that have assessed the severity of the 
disability on appeal.  VA has not been made aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Based on service medical records and a July 1959 VA 
examination, in August 1959 the RO awarded the veteran 
service connection for recurrent anus pruritus, and assigned 
a 10 percent disability rating that has remained in effect 
since that time.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity, and 
each disability is assigned a separate diagnostic code.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

The veteran's disability is rated pursuant to Diagnostic Code 
7806.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders.  The new rating criteria have been provided 
to the veteran.

Under the old criteria, a 10 percent rating is warranted 
under Diagnostic Code 7806 for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

The revised 38 C.F.R. § 4.118 added Diagnostic Code 7820, 
which pertains to skin disorders not otherwise listed, to 
include bacterial, fungal, and viral diseases.  There is no 
medical indication that the veteran has disfigurement or 
scars as a result of his service-connected condition, so it 
remains most appropriate to rate the condition analogous to 
dermatitis under Diagnostic Code 7806.

Under the new criteria for Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  For the next higher 60 percent 
disability evaluation, there must be dermatitis or eczema 
over more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs for the past 12 month period.

In May 2001 the veteran submitted his claim for an increased 
rating for his service-connected disability on appeal.

At a March 2002 VA skin examination, the veteran stated that 
this anal pruritus had been treated with multiple creams 
without improvement.  Physical examination revealed no skin 
lesions in the perianal area.  The diagnosis was pruritus 
ani.

In a statement received in August 2002 the veteran stated 
that he was having problems with his pruritus when sitting, 
bathing, and using the bathroom.

An April 2002 VA treatment record noted psoriatic changes in 
the upper perirectal area.

A private treatment record dated in July 2002 noted psoriasis 
in the pacral region of the intergluteal fold. 

At a December 2002 VA skin examination, the veteran 
complained of itching that was always present.  Physical 
examination revealed erythematous scaly plaques on the 
gluteal cleft and the perianal area.  The diagnoses were 
inverse psoriasis and pruritus ani secondary to inverse 
psoriasis.

At a January 2003 VA examination, the veteran indicated he 
was being treated with Diprolene and Drixoral.  Examination 
revealed that the perianal area was reddish with no pustular 
lesions.  No hemorrhoids or fissures were evident; there was 
no evidence of bleeding.  The diagnosis was recurrent 
pruritus ani.

A May 2003 private treatment record noted mild to moderate 
psoriasis.

In November 2003 the veteran submitted an article from a 
newspaper dealing with psoriasis.

At an April 2, 2004 VA skin examination, the veteran 
indicated that he was using Diprolene AF cream twice a day.  
The veteran complained of itching, and pain upon defecation.  
Examination revealed erythematous scaling plaques on the 
sacral area.  Erythema around anus, without fissure, was 
noted.  There were also raised erythematous plaque on the 
right side of the anus.  Less than one percent of the entire 
skin was affected; there was no scarring.  The diagnosis was 
pruritus anus, and psoriasis on the sacral area.

At an April 3, 2004 VA rectum and anus examination, the 
examiner stated that the veteran had a pruritic rash, 
psoriaric like from the perianal area up the intergluteal 
fold to nearly the low back.  The veteran's treatment 
consisted of "steroids creams."  There was no evidence of 
bleeding.  The diagnoses were pruritus ani and perianal 
psoriasis.

The Board finds that the medical evidence supports a 30 
percent evaluation under the former Diagnostic Code 7806.  
The veteran has reported having constant itching on numerous 
occasions.  Moreover, objective findings have revealed 
erythema in the affected area.  While not all the criteria 
necessary for a 30 percent rating have been met under the old 
criteria, the overall symptomatology more closely 
approximates that warranted for a 30 percent disability 
evaluation.

However, the criteria for a 50 percent evaluation under the 
old regulations have not been met.  There has been no 
demonstration of ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations associated 
with the service-connected skin disorder.  Moreover, the 
veteran's skin disorder has not been described as 
exceptionally repugnant at any time.

As noted above for a 60 percent evaluation under the new 
criteria, the next highest schedular evaluation, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period would have to 
be demonstrated.

At the time of the April 2004 VA examinations, the area 
affected by the veteran's skin rash covered less than one 
percent of his entire body and was located in a non-exposed 
surface.  While the veteran has been using steroid creams and 
other topical medications, the veteran has not reported nor 
has he been found to have to use constant or near constant 
systemic therapy or other immunosuppressive drugs during the 
past twelve months.  Accordingly, the criteria for a 60 
percent evaluation under the revised criteria have not been 
met.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a more favorable determination.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his skin 
disability, alone, has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

A rating of 30 percent for pruritus anus is granted, subject 
to governing regulations concerning monetary awards.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


